                      IN THE UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


        UNITED STATES OF AMERICA


        V.                                            CASE NO. CR418-024


        UCHECHI GHANAKA,

             Defendant.




                                          ORDER


             Before   the    Court   is   the   Government's    Motion   in   Limine

        Concerning Self-Authentication Evidence. (Doc. 74.) On October

        9, 2018,   Defendant Ohana)<a entered a plea of guilty in this

        case. As a result, the Government's motion is DISMISSED AS MOOT.
                                 ^7^
                          is
             SO ORDERED thi               dsy of October   2018.




                                            WILLIAM T. MOORE,
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




LJC3<
